Citation Nr: 0013962	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for a panic 
disorder with psychophysiological cardiovascular reaction 
manifested by headaches, tachycardia and occasional chest 
pains, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served on active duty from 
April 1942 to September 1943.  At present, after remand to 
the RO for additional development, the veteran's case is once 
again before the Board for appellate review. 

Additionally, the Board notes that the June 1994 substantive 
appeal perfected the issue of entitlement to service 
connection for a dental disorder secondary to the service 
connected psychiatric disorder.  However, during the June 
1994 appeal hearing at the RO, the veteran indicated that he 
desired to withdraw such claim.  Thus, as the veteran's claim 
has been withdrawn, the claim is no longer before the Board 
for appellate review.  See 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to and as of November 7, 1996,  the veteran's 
psychiatric disability has not been characterized by more 
than severe impairment in his ability to maintain effective 
or favorable relationships, or productive of psychoneurotic 
symptoms reducing his reliability, flexibility and efficiency 
levels and resulting in severe industrial impairment.  And, 
after November 7, 1996, his psychiatric disability has not 
been productive of total occupational and social impairment. 




CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but not 
greater, for a panic disorder with psychophysiological 
cardiovascular reaction manifested by headaches, tachycardia 
and occasional chest pains have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Codes 9501 (1996); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9412 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the 1991, 1996 and 1998 VA 
examinations described below.  Also, he has had the 
opportunity to present testimony regarding his claim during 
the June 1994 RO hearing.  And, the Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a March 1944 rating decision, the veteran 
was awarded service connection and a 10 percent evaluation 
for migraines.  Subsequently, in an August 1962 rating, such 
award was recharacterized to a 0 percent evaluation for 
psychophysiologic cardiovascular reaction manifested by 
migraine headaches, paroxysmal tachycardia and occasional 
chest pain.  This award has been increased and decreased over 
time, and was rated under Diagnostic Code 9501.  At present, 
as per the October 1999 rating decision, the veteran's 
disability is characterized as panic 
disorder/psychophysiological cardiovascular reaction 
manifested by headaches, tachycardia and occasional chest 
pains, and is rated as 50 percent disabling effective June 
14, 1991 under Diagnostic Codes 9501 and 9412.  The veteran 
is seeking an award in excess of 50 percent for his 
disability.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695-52702 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In Karnas v. Derwinski, the United States Court of 
Veterans Appeals (the Court) held that where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Prior to November 7, 1996, in assessing the severity of 
physiological factors affecting a physical condition, such as 
a cardiovascular condition, these factors were evaluated 
according to the general rating formula for psychoneurotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9501 
(1996).  Under Diagnostic Code 9501, when two diagnoses, one 
organic and the other psychological or psychoneurotic, were 
presented covering the organic and psychiatric aspects of a 
single disability entity, only one percentage evaluation was 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability. 
When the diagnosis of the same disability was changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition was rated under the new diagnosis.  
See 38 C.F.R. § 4.132, Diagnostic Code 9501, Note (2) (1996). 

The previous general formula for evaluating psychoneurotic 
disorders under Diagnostic Codes 9400 through 9411, 
considered the effect of the disorder on the veteran's 
ability to interact on both a social and industrial level, as 
confirmed by the current clinical findings.  Social 
inadaptability, however, was evaluated only as it affected or 
impaired industrial adaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411, Note (1) (1996).  The criteria  
envisioned that a 10 percent evaluation was warranted where 
the claimant presented symptomatology which was less severe 
than that required to meet the criteria for a 30 percent 
evaluation, but also presented evidence of emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Codes 
9400-9411 (1996).

A 30 percent disability evaluation for a psychoneurotic 
disorder was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See id.  In this regard, the Board 
acknowledges that VA General Counsel opinion 9-93 defines the 
word "definite," as used in 38 C.F.R. § 4.132 to describe a 
30 percent degree of disability for purposes of rating claims 
involving psychiatric disabilities, as meaning distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  See VAOPGCPREC 9-93 
(November 1993) (emphasis added).

A 50 percent evaluation for a psychoneurotic disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 70 percent evaluation for a psychoneurotic disorder was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  See id.  A 100 
percent evaluation was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  In the 
alternative, a 100 percent evaluation was warranted if there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality and disturbed thought or 
behavioral processes associated with almost all daily 
activities, such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  As well, a 100 percent evaluation was 
awarded if the veteran was demonstrably unable to obtain or 
retain employment. Id.  The appellant only need meet one of 
these criteria to be granted a 100 percent evaluation.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

With respect to the new criteria for evaluating mental 
disorders, the Board notes that Diagnostic Codes 9500 through 
9511 have been repealed.  However, in addition to the holding 
in Karnas, supra, the new regulations also added 38 C.F.R. § 
4.126(d), which states that "[w]hen a single disability has 
been diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition..."  Therefore, the RO 
must analyze the veteran's psychiatric disability under the 
revised psychiatric regulations. 

The revised schedular criteria incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the revised 
schedular criteria, a 10 percent schedular evaluation for 
mental disorders, including panic disorder and/or 
agoraphobia, contemplates occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication. See 38 C.F.R. § 4.130, Diagnostic 
Code 9412 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

I.  Prior to November 7, 1996.

The evidence shows the veteran's symptomatology has been 
present since 1943.  In addition, the evidence includes an 
October 1988 VA examination report which indicates the 
veteran's diagnosis was panic disorder with mild agoraphobia, 
and somatoform disorder not otherwise specified.  The 
examination report further notes that the veteran had typical 
symptoms of somatoform disorder with predisposing personality 
disorder and significant medical problems, including mitral 
valve prolapse, ultimately compounded and confounded by panic 
disorder. 

A November 1991 VA examination report shows the veteran was a 
78 year old man, well dressed with cooperative behavior.  He 
had normal motor activity and speech, bright affect, happy 
mood, and no suicidal/homicidal ideation, plan or intent.  As 
well, he did not have delusions, hallucinations or paranoid 
thought disorder.  At the time of the examination, the 
veteran reported significant medical problems in the past as 
migraine headaches, hiatal hernia, chest pain, arthritis, and 
shortness of breath.  However, he also reported significant 
anxiety type symptoms such as fatigability, restlessness, 
shortness of breath, accelerated heart rate, trouble 
swallowing, irritability, and problems falling asleep and 
concentrating.  Upon examination, the veteran was diagnosed 
with generalized anxiety disorder, rule out somatization 
disorder.  Lastly, the examiner noted that it was very 
difficult to ascertain whether or not the veteran's medical 
problems were related to his psychiatric difficulties, as 
they may be two separate entities.  Nevertheless, it was also 
noted that the veteran also had a significant past history of 
anxiety and nervousness for which he was receiving treatment 
separately.

Medical records from the Columbia VA Medical Center (VAMC) 
dated from the early 1980s to 1996 describe the treatment the 
veteran has received over time for various health problems 
including, but not limited to esophagitis, dermatitis, eye 
problems, atherosclerotic coronary artery disease, dementia 
of the Alzheimer's type, migraine headaches, unstable angina, 
and anxiety.  Specifically, these records contain April 1994 
notations indicating the veteran was examined for exacerbated 
generalized anxiety disorder.  At that time, he complained of 
increased nervousness and anxiety for three weeks, although 
he denied depression and reported good appetite and good 
sleep with Tylenol P.M.

A September 1996 VA examination report indicates the veteran 
had a history of numerous medical problems with some organic 
etiology to his physical symptoms.  At that time, he reported 
numerous anxiety symptoms, most likely a generalized anxiety 
disorder.  He reported being a very nervous and anxious 
person who worried all the time, and having other numerous 
physical symptoms associated with his anxiety.  He also 
reported having a very restricted life with his wife as he 
did not socialize much, except for some American Legion 
functions he attended.  Upon examination, the veteran was 
diagnosed with generalized anxiety disorder, rule out panic 
disorder and somatization disorder.  He was also deemed to 
have a serious impairment due to his anxiety, and a 
significant impairment with his ability to function and care 
for himself due to his numerous physical complaints.  He was 
assigned a global assessment of functioning (GAF) score of 44 
which, according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, equates to serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). 

After a review of the medical evidence, the Board finds that 
prior to November 7, 1996, the veteran had significant 
medical problems as migraine headaches, hiatal hernia, chest 
pain, arthritis, and shortness of breath.  He also had 
significant anxiety-type symptoms such as fatigability, 
restlessness, shortness of breath, accelerated heart rate, 
trouble swallowing, irritability, and problems falling asleep 
and concentrating.  However, according to the medical 
evidence, it was very difficult to ascertain whether or not 
the veteran's medical problems were related to his 
psychiatric difficulties.  In addition, the evidence shows 
the veteran reported having a very restricted life with his 
wife and not socializing much.  And, as of the September 1996 
VA examination, he was deemed to have a serious impairment 
due to his anxiety, and a significant impairment with his 
ability to function and care for himself due to his numerous 
physical complaints.  He was assigned a global assessment of 
functioning (GAF) score of 44 which, according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

As such, the Board finds that the evidence supports the 
assignment of a 70 percent initial rating for the veteran's 
panic disorder with psychophysiological cardiovascular 
reaction manifested by headaches, tachycardia and occasional 
chest pains, prior to November 7, 1996, under the old 
criteria for mental disorders.  See 38 U.S.C.A. §§ 1155, 
5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Codes 9501 (1996). 

However, although the evidence shows the veteran retired in 
the 1970s, the evidence does not indicate that his retirement 
was prompted by his psychiatric disorder or by the severity 
of its symptoms.  Given these facts, the Board finds that the 
evidence does not show the veteran's current inability to 
obtain or retain employment is secondary to his service 
connected disorder.  Furthermore, although the veteran 
reported having a very restricted life with his wife and not 
socializing much, he attended some American Legion functions.  
Moreover, he had normal motor activity and speech, no 
suicidal/homicidal ideation, plan or intent, and no 
delusions, hallucinations or paranoid thought disorder.  And, 
although he complained of increased nervousness and anxiety, 
he denied depression and reported good appetite and good 
sleep with Tylenol P.M.  As such, prior to November 7, 1996, 
the veteran's disability does not meet the criteria for an 
increased disability evaluation, in excess of 70 percent.  
See 38 C.F.R. § 4.132, Diagnostic Code 9501 (1996).  

As noted above, under 38 U.S.C.A. § 5110(g) (West 1991), the 
Secretary is prevented from applying the liberalizing law 
rule stated in Karnas, supra, and thus, the revised rating 
schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996.  In this regard, the 
Board points out that only the revised schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
And, as such, the GAF scores assigned to the veteran for this 
period of time, although they have been considered by the 
Board, are not dispositive in the Board's decision. 

Thus, the assignment of a 70 percent rating, but not greater, 
for the veteran's panic disorder with psychophysiological 
cardiovascular reaction manifested by headaches, tachycardia 
and occasional chest pains, is granted prior to November 7, 
1996 under the old criteria for mental disorders.  See 38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Codes 9501 (1996).

II.  As of November 7, 1996.

The relevant evidence for this period of time includes a 
January 1998 VA examination report indicating that, as the 
veteran's most recent episodes of physical/medical symptoms 
did not respond to medication, and given the veteran's 
reported stress situations such as Christmas family 
gatherings, it was the examiner's opinion that the veteran's 
episodes were secondary to his psychiatric disability, so 
that as much as once or twice per week the veteran was unable 
to do anything during the day.  Upon examination, the veteran 
was diagnosed with panic disorder, and was assigned a global 
assessment of functioning (GAF) score of 55, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers.)  At 
that time, his mood was euthymic, and he became tearful in 
describing his anxiety attacks.  

As such, the Board finds that the evidence supports the 
assignment of a 70 percent initial rating for the veteran's 
panic disorder with psychophysiological cardiovascular 
reaction manifested by headaches, tachycardia and occasional 
chest pains, as of November 7, 1996, under the old and new 
criteria for mental disorders.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Codes 9501 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9412 (1999) Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, the Board notes that the January 1998 VA examination 
report also shows that at the time of the examination the 
veteran was appropriately dressed, and had good eye contact, 
normal speech, and affect within normal range.  He did not 
present evidence of auditory/visual hallucinations, 
homicidal/suicidal ideations, significant memory loss, or 
obsessive/ritualistic behavior.  Also, he was well oriented, 
able to maintain good hygiene, and reported good appetite, 
ability to sleep and concentration, except during his anxiety 
episodes. 

Lastly, as noted above, the evidence does not indicate that 
the veteran's retirement in the 1970s was prompted by his 
psychiatric disorder or by the severity of its symptoms, and 
thus, the evidence does not demonstrate that his current 
inability to obtain or retain employment is secondary to his 
service connected disorder.  As such, as of November 7, 1996, 
the veteran's disability does not meet the criteria for an 
increased disability evaluation, in excess of 70 percent.  
See 38 C.F.R. § 4.132, Diagnostic Code 9501 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9412 (1999); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

III.  Conclusion.

After reviewing the veteran's claim for an increased 
disability evaluation, the Board finds that an increase on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that the veteran's psychiatric disability 
does not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  Indeed, the record 
does not show either that the veteran's disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned rating, as deemed 
appropriate by the Board.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 



ORDER

A 70 percent disability evaluation is granted for a panic 
disorder with psychophysiological cardiovascular reaction 
manifested by headaches, tachycardia and occasional chest 
pains, subject to the provisions governing the payment of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

